DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sasso (US 20070055245). 
With respect to claim 1, Sasso discloses a vertebral fixation method (see abstract), comprising coupling a first vertebral fixation device (150, see fig. 16 below and also note that fig. 9 below has been provided herein, not as the relied upon embodiment, but for clarity because it shows a comparable fixation device that is shown without placement on the anatomy) with a first superior facet (141) of a first cervical facet joint (e.g. comprising facets 141, 142- see para. abstract, 7, 41, 58-59 and fig. 16 below), wherein said first vertebral fixation device comprises a recess (see fig. 9, 16 below) enclosed by a first superior wall (see fig. 16 below), a first posterior wall (see fig. 9, 16 below), a first inferior wall (see fig. 9, 16 below), wherein at least a portion of said first superior facet is positioned within said recess (see para. 58-59 and fig. 16 below), and wherein said first inferior wall is positioned between said first superior facet and a first inferior facet (142) of said first cervical facet joint (see fig. 16 below).

    PNG
    media_image1.png
    737
    593
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    529
    media_image2.png
    Greyscale

As for claim 2, Sasso further discloses the method of claim 1, further comprising coupling a second vertebral fixation device (151) with a second superior facet (142) of a second cervical facet joint (comprising facets 142, 143), wherein said second vertebral fixation device comprises a recess enclosed by a second superior wall (see fig. 16 below), a second posterior wall (see fig. 16 below), a second inferior wall (see fig. 16 below), wherein at least a portion of said second superior facet is positioned within said recess (see fig. 16 below), and wherein said second inferior wall is positioned between said second superior facet and a second inferior facet (143) of said second cervical facet joint (see fig. 16 below), and fixing a first rod (159) to said first and said second vertebral fixation devices (see para. 58-59 and fig. 16 below).

    PNG
    media_image3.png
    820
    739
    media_image3.png
    Greyscale

As for claim 3, Sasso further discloses the method of claim 2, wherein said first rod is fixed to said first and said second vertebral fixation devices (via attachment of the tether to the screws which impart a compressive force on the fixation devices) so that a compressive force is applied to said first and second cervical vertebral facet joint by said first and said second vertebral fixation devices (see para. 58).
With respect to claim 20, Sasso discloses a method for vertebral fixation (see fig. 16 below), comprising engaging a first cervical vertebral facet (141) within a recess of a first vertebral fixation device (150, see fig. 16 below), wherein said first vertebral fixation device is configured to receive a first cervical vertebral facet within said recess (see fig. 16 below, para. 7, 41 and 58-59), and further comprises a first and a second opening (see fig. 9 below note that fig. 9 below has been provided herein, not as the relied upon embodiment, but for clarity because it shows a comparable fixation device that is shown without placement on the anatomy, fig. 9 below shows that the first and second openings are located on separate respective outer and inner surfaces) and a first articulating coupler (e.g. mounting portion 153 or 154, see para. 37, 64, fig. 16 below); engaging a second cervical vertebral facet (142) within a recess of a second vertebral fixation device (151, see fig. 16 below), wherein said second vertebral fixation device is configured to receive a second cervical vertebral facet within said recess (see fig. 16 below), and further comprises a third and a fourth opening (see fig. 16 below which shows that the third and fourth openings are located on separate respective outer and inner surfaces of 151) and a second articulating coupler (e.g. mounting portion 155 or 156, see para. 37, 64, fig. 16 below); passing a screw (e.g. 144) through said first opening in said first vertebral fixation device, through said first cervical vertebral facet, and through said second opening in said first vertebral fixation device while said first vertebral fixation device is engaged with said first cervical vertebral facet (see fig. 16 below, para. 58-59 and 64); passing a screw (e.g. 146) through said third opening in said second vertebral fixation device, through said second cervical vertebral facet joint, and through said fourth opening in said second vertebral fixation device while said second vertebral fixation device is engaged with said second cervical vertebral facet (see fig. 16 below, para. 58-89, 64); and coupling said first and said second vertebral fixation devices with a rod (159) coupled to said first and said second articulating couplers (see para. 58-59). 

    PNG
    media_image4.png
    751
    942
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 86-88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasso (US 20070055245), as applied to claim 3 above, in view of Tzony (EP 0558121A1).
As for claims 86-88, Sasso teaches multi-level vertebral fixation (e.g. vertical fixation) but does not appear to teach horizontal vertebral fixation, specifically further comprising coupling a third vertebral fixation device with a third superior facet of a third cervical facet joint, wherein said third vertebral fixation device comprises a recess enclosed by a third superior wall, a third posterior wall, and a third inferior wall, wherein at least a portion of said third superior facet is positioned within said recess, and wherein said third inferior wall is positioned between said third superior facet and a third inferior facet of said third cervical facet joint; further comprising coupling a fourth vertebral fixation device with a fourth superior facet of a fourth cervical facet joint, wherein said fourth vertebral fixation device comprises a recess enclosed by a fourth superior wall, a fourth posterior wall, and a fourth inferior wall, wherein at least a portion of said fourth superior facet is positioned within said recess, and wherein said fourth inferior wall is positioned between said fourth superior facet and a fourth inferior facet of said fourth cervical facet joint and fixing a second rod to said third and said fourth vertebral fixation devices; and further comprising coupling said first rod to said second rod with an adjustable connector.
Tzony, also drawn to methods of multi-level cervical vertebral fixation (see page col. 2 lines 4-30), teaches fixation along both the vertical and horizontal directions (see the abstract below), comprising coupling a third vertebral fixation device (1b) with a third superior articulating surface of a third cervical joint (into which 1b is hooked to, see fig. 1 below), wherein said third vertebral fixation device comprises a recess enclosed by a third superior wall, a third posterior wall, and a third inferior wall (see fig. 1 below), wherein at least a portion of said third superior articulating process is positioned within said recess (see fig. 3 as an example), and wherein said third inferior wall is positioned between said third superior articulating process and a third inferior articulating process of said third cervical joint (see fig. 1 below, fig.3); further comprising coupling a fourth vertebral fixation device (1c) (see fig. 1 below) with a fourth superior articulating process of a fourth cervical joint (into which 1c is hooked to- see page 3 col. 2 line 58 – page 4, col. 1 line 5), wherein said fourth vertebral fixation device comprises a recess enclosed by a fourth superior wall, a fourth posterior wall, and a fourth inferior wall, wherein at least a portion of said fourth superior articular process is positioned within said recess (see fig. 1 below for comparable elements), and wherein said fourth inferior wall is positioned between said fourth superior articular process and a fourth inferior articular process of said fourth cervical joint and fixing a second rod (2a, see fig. 1 below) to said third and said fourth vertebral fixation devices; and further comprising coupling said first rod to said second rod with an adjustable connector (rod 3) in order to provide customizable stabilization of the cervical spine along the same vertebral level if needed (see abstract and page 3 col. 1 lines 34-53).

    PNG
    media_image5.png
    425
    430
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    828
    778
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sasso to further include the steps of coupling a third vertebral fixation device with a third superior facet of a third cervical facet joint, wherein said third vertebral fixation device comprises a recess enclosed by a third superior wall, a third posterior wall, and a third inferior wall, wherein at least a portion of said third superior facet is positioned within said recess, and wherein said third inferior wall is positioned between said third superior facet and a third inferior facet of said third cervical facet joint; further comprising coupling a fourth vertebral fixation device with a fourth superior facet of a fourth cervical facet joint, wherein said fourth vertebral fixation device comprises a recess enclosed by a fourth superior wall, a fourth posterior wall, and a fourth inferior wall, wherein at least a portion of said fourth superior facet is positioned within said recess, and wherein said fourth inferior wall is positioned between said fourth superior facet and a fourth inferior facet of said fourth cervical facet joint and fixing a second rod to said third and said fourth vertebral fixation devices; and further comprising coupling said first rod to said second rod with an adjustable connector, in view of Tzony, in order to provide customizable stabilization of the cervical spine along the same vertebral level if needed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the method including wherein a first cervical facet joint is a right cervical facet joint, and a second cervical facet joint is a left cervical facet joint, wherein said right lateral wall contacts said right cervical facet joint and said left lateral wall contacts said left cervical facet joint, and wherein said compressive force applied to said first and said second cervical vertebral facet joints comprises application of said compressive force to said right and left lateral walls, as set forth in claims 4 and 5.

The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest a vertebral fixation device including body comprising a superior, an inferior, a lateral, and a posterior wall, wherein said superior, said inferior, and said posterior walls join to form a recess within said body that is configured to receive a cervical vertebral facet within said recess of said body, and wherein said lateral wall is positioned over a lateral side of said body and is configured to enclose said recess within said body on only a single lateral side of said body, as set forth in claims 6-12.

The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest a vertebral fixation device including a first body comprising a first superior, a first inferior, a first lateral, and a first posterior wall, wherein said first superior, said first inferior, and said first posterior walls join to form a recess within said first body that is configured to receive a first cervical vertebral facet within said recess of said first body, and wherein said first lateral wall is positioned over a right lateral side of said first body and is configured to enclose said recess within said first body on only a single lateral side of said first body; and a second body comprising a second superior, a second inferior, a second lateral, and a second posterior wall, wherein said second superior, said second inferior, and said second posterior walls join to form a second recess within said second body that is configured to receive a second cervical vertebral facet within said second recess of said second body, and wherein said second lateral wall is positioned over a left lateral side of said second body and is configured to enclose said second recess within said second body on only a single lateral side of said second body, as set forth in claims 13-19, 89 and 90.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 6-19, 89 and 90 are allowed.
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The objection to the Drawings is withdrawn in view of the amendment to claim 13 entered with the response mailed on 5/12/2022.
The USC 112(a) rejection made to claim 20 has been withdrawn in view of the amendment to claim 20 entered with the response mailed on 5/12/2022.
The USC 112(b) rejection made to claim 13 has been withdrawn in view of the amendment to claim 13 entered with the response mailed on 5/12/2022.
Applicant’s arguments with respect to claim(s) 1-3 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 86-88 are newly presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773